Citation Nr: 1602227	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-17 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1946 to October 1947.  He died in January 2011 and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter has subsequently been transferred to the RO in St. Petersburg, Florida.

In July 2015, the appellant and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the St. Petersburg RO.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the instant case, the record reflects that the Veteran was awarded nonservice-connected special monthly pension based on the need for the aid and assistance of another person in an October 2010 rating decision, effective June 28, 2010.  In the accompanying notification letter, he was advised that his monthly rate was $354.00, effective July 1, 2010; however, the first three months were withheld due to a pending proposal of incompetency.  The Veteran was further informed that, in calculating the amount of his award, $16,050.00 in annual Social Security income and $1,158.00, paid for Medicare part B was considered, which resulted in countable income of $15,483.00.  For 2010, the Veteran would be eligible for improved pension if his countable income is less than $19,736.00 as a Veteran requiring aid and attendance and without dependents.  Therefore, when deducting the Veteran's countable income of $15,483.00 from $19,736.00, the result is $4,253.00, or $354.00 monthly. 

Following the Veteran's death in January 2011, the appellant was advised in an October 2011 letter that accrued benefits in the amount of $1,062.00, which equated to the three months of benefits previously withheld from the Veteran as a result of the pending proposal of incompetency/appointment of a fiduciary from July 1, 2010, to October 1, 2010, was awarded.  He was further informed that, while he had argued that the Veteran's monthly rate should have been increased due to his monthly assisted living facility fees, the evidence demonstrated that he, and not the Veteran, had paid such expenses.  The October 2011 letter, as well as the subsequently issued June 2012 statement of the case and May 2014 supplemental statement of the case, informed the appellant that VA may only consider medical expenses that were actually paid by the beneficiary, i.e., the Veteran.  See 38 C.F.R. § 3.272(g)(1)(i).  

The appellant has appealed such determination and seeks the payment of additional accrued benefits.  Specifically, he contends that the Veteran was entitled to $1,644.00 per month of nonservice-connected pension benefits, rather than the $354.00 per month that he received, as a result of the failure to include the expenses from his private assistive living facility as a deduction in countable income.

Under governing law, upon the death of a Veteran, periodic monetary benefits to which the individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (referred to as "accrued benefits"), and due and unpaid, shall be paid to the Veteran's spouse and, thereafter, if there is no spouse, his "children."  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. 
§ 3.1000(a)(1).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

Establishing that a person is the Veteran's biological son or daughter is insufficient, in and of itself, to establish entitlement to accrued benefits under 38 U.S.C.A. 
§ 5121(a)(3) and 38 C.F.R. § 3.1000(a)(2).  Rather, it must also be shown that the claimant qualifies as a "child."  For accrued benefits purposes, the term "child" is defined, in pertinent part, as:

[A]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and

      (i) Who is under the age of 18 years; or

(ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or

(iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.

38 C.F.R. § 3.57(a).  See also 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.1000(d)(2).

In the present case, the appellant does not allege, and the evidence does not in any way suggest, that he has at any time pertinent to the present appeal qualified as a "child" of the Veteran, as that term is defined for purposes of accrued benefits.  To the contrary, the available evidence indicates that she has at all times relevant to this appeal been more than 23 years of age and is married.  Moreover, there is nothing in the record to even remotely suggest that he became permanently incapable of self-support prior to age 18.  Accordingly, despite the fact that the AOJ already paid $1,062.00 in accrued benefits, he may recover only so much of the accrued benefits as may be necessary to reimburse him for expenses he personally incurred in connection with his father's last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  In this regard, the Board notes that the appellant was already awarded $300.00 for burial expenses in June 2011.

The United States Court of Appeals for Veterans Claims (Court) has specifically held that non-medical expenses are to be excluded from reimbursement under the relevant provisions.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  The Court has also held that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

In this regard, the appellant testified at the July 2015 Board hearing that, in addition to paying for the Veteran's assisted living expenses, he also provided nutritional supplements and other items, and covered hospitalization expenses on a couple of occasions.  

With regard to the Veteran's health status prior to his death, of record is a July 2010 opinion from Dr. D.C., a VA primary care physician, which indicates that the Veteran was in need of assisted living facility care as he was no longer able to live alone even with the daily assistance and oversight of the appellant.  This physician noted that the Veteran had exhibited unsafe behaviors including eating food that was unsafe/spoiled, leaving the stove on, and leaving exterior doors unlocked and/or wide open, even at night.  The physician also indicated that the Veteran was unable to prepare meals and do shopping or laundry, and that he was currently in constant risk for falls/need continuous supervision and support.  While the Veteran was able to get into the shower, he required stand-by assistance as he forgets to wash himself with soap and was at risk for falls in the physician's opinion.  Additionally, an August 2010 statement from a nurse at the Veteran's assisted living facility that indicates that he required limited medical assistance, to include assistance with supervision of medications and doctor appoints; bathing and meal; and overall daily activities of living.  

With regard to expenses incurred on behalf of the Veteran, the record includes an accounting from Surrey Place Healthcare & Rehabilitation that reflects that the Veteran's assisted living expenses from July 2010 to December 2010 amounted to $11,168.60; however, such does reflect from whom the payment was received.  In this regard, there are also copies of the Veteran's credit card statements indicating payment of $2,165.00 on September 17, 2010, October 29, 2010, and November 18, 2010, as well as a check reflecting the payment of $2,130.00 on July 27, 2010, for a total of $8,625.00 in assisted living facility expenses.  However, it appears that evidence of payments from August 2010 and December 2010 are not of record.  Additionally, while the appellant testified to assisting with some of the Veteran's other expenses, to include hospitalization bills, no receipts or evidence of payment pertaining to such expenses are of record.  Therefore, on remand, the AOJ should request that the appellant provide all documentation for any expenses he incurred as a result of the Veteran's last sickness and burial.

Additionally, a copy of the Veteran's death certificate and any medical records pertaining to his last sickness should also be obtained so as to assist in the determination of the nature of such sickness.  

Furthermore, the AOJ has not considered the appellant's claim for additional accrued benefits on the basis of reimbursement for the Veteran's last sickness and burial.  Therefore, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide all documentation for any expenses he incurred as a result of the Veteran's last sickness and burial.

2.  Obtain a copy of the Veteran's death certificate and, with the assistance of the appellant, any medical records pertaining to his last sickness.

3.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated, to specifically include consideration as to entitlement to additional accrued benefits on the basis of reimbursement for the Veteran's last sickness and burial.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




